Citation Nr: 0312787	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a 
perforated right tympanic membrane, including right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1969 to March 1971, including service in the 
Republic of Vietnam from July 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied service connection for 
residuals of a perforated right tympanic membrane, including 
right ear hearing loss.  

This case was previously before the Board in December 2002, 
at which time the Board undertook additional development of 
the issue of service connection for residuals of a perforated 
right tympanic membrane, including right ear hearing loss. 
Before the Board completed the indicated development, a 
Federal Circuit Court decision in DAV v. Secretary of Veteran 
Affairs, __ Fed. Cir. __ invalidated 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii), the authority of the Board to conduct such 
development.  

REMAND

The case must be remanded to the RO for review of the 
complete medical evidence of record.  

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case is Remanded for the following actions:




1.  The RO must review of the complete 
medical evidence of record, including the 
recent VA audiology examination and 
medical opinion.  

2.  Upon completion of that review, the 
RO should readjudicate the issue of 
service connection for residuals of a 
perforated right tympanic membrane, 
including right ear hearing loss, in 
light of the additional evidence 
obtained.

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268, 271 (1998).  
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




